418 F.2d 920
Alvin E. DAVIS, Plaintiff-Appellee-Cross Appellant,v.ASSOCIATED PIPE LINE CONTRACTORS, INC., Travelers InsuranceCompany, and J. Ray McDermott & Company, Inc.,Defendant-Third Party Plaintiff-Appellant-Cross Appellee, v.OFFSHORE CREWBOATS, INC., Third-Party Defendant-Appellee.
No. 27475.
United States Court of Appeals Fifth Circuit.
Nov. 13, 1969, Rehearing Denied Dec. 16, 1969.

Edmund E. Woodley, Meredith T. Holt, Holt & Woodley, Lake Charles, La., for defendant-appellants.
Baggett, Hawsey & McClain, Lake Charles, La., for Alvin E. Davis, appellee-appellant; Wm. B. Baggett, Lake Charles, La., of counsel.
Benjamin W. Yancey, Francis Emmett, Bruce W. Dinwiddie, New Orleans, La., Terriberry, Carroll, Yancey & Farrell, New Orleans, La., of counsel, for Offshore Crewboats, Inc., third-party defendant-appellee.
Before RIVES, BELL and DYER, Circuit Judges.
PER CURIAM:


1
We are convinced that the carefully written opinion of the District Court, 305 F. Supp. 1345, correctly disposes of all the issues raised on appeal by the respective parties.  The judgment is


2
Affirmed.